 
Exhibit 10.2
 
AMENDED AND RESTATED GROUND LEASE
by and between
STATE OF MARYLAND,
to the use of the
DEPARTMENT OF NATURAL RESOURCES
and
EVITTS RESORT, LLC


Table of Contents
 
Section
Heading
Page
     
   1
Term
3
   2
Rent
4
   3
Use of Premises
6
   4
Insurance and Indemnification
8
   5
Improvements to Premises
12
   6
Maintenance and Services
18
   7
Landlord’s Right of Entry
21
   8
Fire and Other Casualties
22
   9
Condemnation
23
  10
Assignment and Subletting
24
  11
Default
26
  12.
Notices
28
  13
Taxes
28
  14
General
29

 
Exhibits


A.
Metes and Bounds Description of the Premises

B.
Survey

C.
Rent

D.
Request for Proposals (RFP) #2012-0102

E.
Pre-approved Improvements

F.
List of Existing Improvements

G.
MDP Clearinghouse Letters

H.
Relocation of Aviary

I.
Trail Relocation

J.
Jack Nicklaus Contract



 
Page 1

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED GROUND LEASE
 
THIS AMENDED AND RESTATED GROUND LEASE (hereinafter referred to as this
“Lease”), made this ________ day of _____________, 20__, by and between the
STATE OF MARYLAND to the use of the DEPARTMENT OF NATURAL RESOURCES (hereinafter
referred to as “Landlord”), and EVITTS RESORT, LLC  (hereinafter referred to as
“Tenant”),


WHEREAS, pursuant to Title 9, Subtitle 1A (Video Lottery Terminals) of the State
Government Article, Maryland Annotated Code and RFP #2012-0102, Tenant has been
awarded a video lottery operation license (“License”) for the location at Rocky
Gap State Park, Allegany County, Maryland (the “Park”) ; and


WHEREAS, Landlord is the owner of the Park, of which a portion is ground leased
to the Maryland Economic Development Corporation (“MEDCO”) under a Ground Lease
dated May 9, 1996, and amended by a First Amendment to Ground Lease dated
December 1, 2008 (the “Original Lease”) for the development and operation of a
hotel and golf resort commonly known as the Rocky Gap Lodge and Resort (the
“Resort”); and


WHEREAS, as a condition of the award of the License to Tenant, Tenant must
purchase the Resort and MEDCO is desirous of selling and conveying the Resort to
Tenant, and subject to Landlord and Board of Public Works (“BPW”)
approval,  assigning to Tenant MEDCO’s right, title and interest in and to the
leasehold interest under the Original Lease; and


WHEREAS, Tenant intends and is required to operate and further develop
(including the addition of gaming) the Resort which currently includes a hotel,
golf course, restaurant and conference center  in furtherance of the License and
this Lease: and


WHEREAS, Tenant, as a condition to acquiring the leasehold interest under the
Original Lease from MEDCO, is required to enter into this amendment and
restatement of the Original Lease to effectuate the License  and this Lease; and


WHEREAS, the Original Lease, having been assigned by MEDCO to Tenant immediately
prior hereto, which assignment is contingent upon the Tenant entering into this
new Lease, is hereby amended and restated to provide as follows:
 
WITNESSETH THAT FOR AND IN CONSIDERATION of the mutual entry into this Lease by
the parties hereto, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged by each party hereto, the Landlord
hereby leases to the Tenant and the Tenant hereby leases from the Landlord, in
its “AS IS” condition, all of that real property, situate and lying in Allegany
County, Maryland, which consists of approximately 268 + acres of land in the
Park, as more fully described and depicted in Exhibit A (hereinafter referred to
as the “Premises”), being a portion of the Park, including any and all
improvements, rights, alleys, ways, waters, privileges appurtenances and
advantages, to the same belonging to or in any way appertaining to the
Premises.  The Landlord grants to the Tenant use of the access area(s) as shown
on the survey attached as Exhibit B and a non-exclusive right to use in common
with the Landlord the “Maintenance Facility”, as more fully described in Section
6.2.3.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
In furtherance of the purposes of this Lease, Landlord as may be necessary shall
make reasonable efforts to obtain approval from the Board of Public Works for
Tenant desired permanent easements to be granted to utilities and other service
providers for utility lines (including utility lines for cable, telephone and
electric).


This Lease does not convey to Tenant any interest in or to any mineral rights.


SUBJECT TO THE OPERATION AND EFFECT of any and all instruments and matters of
record or in fact,


UPON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth:


Section 1.          Term.


1.1.           Length.


This Lease shall be for a term of forty (40) years (the “ Original Term”)
beginning the later of July 1, 2012 or on the date of Settlement (the date on
which the parties, including Landlord, Tenant, the Maryland Economic Development
Corporation (“MEDCO”) and Bondholders execute all documents and make all
monetary payments necessary to establish and commence the tenancy between
Landlord and Tenant, also called the “Commencement Date”) and terminating on the
date that is forty (40) years thereafter (the “Termination Date”). Settlement
shall include execution by Landlord and tenant of the Lease and a Certificate of
Closing.  Landlord shall turn over the Premise to the Tenant no later than the
Commencement Date.


1.1.1.        Renewal Term.  Provided that Tenant is not in Default that is
continuing, this Lease may be renewed by Tenant for one (1) additional term of
twenty (20) years (hereinafter referred to as the “Renewal Term”) provided
Tenant notifies Landlord in writing, at least six (6) months before the end of
the Original Term, that Tenant desires to renew this Lease at the end of the
Original Term, in which event this Lease shall be so renewed (the Original Term
and, if this Lease is renewed for the Renewal Term, the period of any such
renewal being hereinafter referred to as the “Term”).  Such renewal shall be
upon the terms and subject to the conditions which are set forth in the
provisions of this Lease, except that the renewal right created by the
provisions of this Section 1.1.1 shall not be effective during the Renewal Term,
if any.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
1.1.2.        Confirmation of Commencement and Termination.  Landlord and Tenant
shall, at the request of either party, confirm, in writing, that such
commencement or such termination has occurred, setting forth therein the
Commencement Date and the Termination Date.


1.2.           Surrender.  Tenant shall at its expense, at the expiration of the
Term or any earlier termination of this Lease:  (a) promptly surrender to
Landlord possession of the Premises including any fixtures, equipment or other
improvements (except Tenant’s trade fixtures) (which, under the provisions of
Section 5, are owned by Landlord) in good order and repair (ordinary wear and
tear excepted) and broom clean, (b) remove therefrom Tenant's signs, goods and
effects and any machinery, trade fixtures and equipment which are used in
conducting Tenant's trade or business and are not owned by Landlord, and (c)
repair, to Landlord's satisfaction, any damage to the Premises or the Park
caused by such removal.


Section 2.          Rent. (“Rent” shall include Initial Rent, Intermediate Rent,
Annual Rent, Surcharge Revenue, Payments to MEDCO and Additional Rent)


2.1.           Surcharge Revenue.   Beginning on the Commencement Date, the
Tenant shall be responsible for imposing and collecting a surcharge on paying
overnight guests of the Resort (as hereinafter defined in Section 3.1) and
paying patrons of the Golf Course, which surcharge is intended to be in lieu of
such guests and patrons paying the fee charged by the Landlord to the general
public for entrance into the Park.  Patrons of the Golf Course shall pay a
surcharge equal to One Dollar ($1.00) per round of golf (the “Golf
Surcharge”).  Overnight guests of the Resort shall pay a surcharge equal to
Three Dollars ($3.00) per room, per night (the “Room Surcharge”).  Revenue
collected from the Golf Surcharge and Room Surcharge is hereinafter referred to
as the “Surcharge Revenue”. The Golf Surcharge and/or Room Surcharge may only be
adjusted by mutual agreement of the Landlord and the Tenant in writing, and
subject to to Board of Public Works approval.  Notwithstanding anything in this
Section 2.1 to the contrary, the Golf Surcharge and Room Surcharge shall not
apply to any complementary rounds of golf or hotel rooms (as applicable) given
to guests by Tenant.


2.1.1. Tenant shall pay Rent under this Lease as follows:


 
(a)
During the first two (2) years of the Term of this Lease or until the VLT
operations open for public play, whichever occurs first (“Initial Period”),
Tenant shall pay to Landlord Rent equal to the greater of the annual Surcharge
Revenue or One Hundred and Fifty Thousand Dollars ($150,000) (“Initial Rent”).



 
(b)
Beginning on the expiration of the Initial Period and continuing through year
nine (9) of the Term of this Lease (“Intermediate Term”), Tenant shall pay Rent
(i) to MEDCO and Landlord in the amounts identified on Exhibit C attached
hereto, and (ii) additionally to Landlord 0.9% of any gross operator share of
gaming revenue for the applicable year in excess of $275,000 (“Intermediate
Rent”) plus any Surcharge Revenue in excess of $150,000.

 
 
Page 4

--------------------------------------------------------------------------------

 
 
 
(c)
Beginning on the expiration of the Intermediate Term and continuing for the
remaining Term, Tenant shall pay Landlord i) the greater of annual Surcharge
Revenue or One Hundred and Fifty Thousand Dollars ($150,000), plus ii) the
greater of 0.9 percent (0.9%) of Tenant’s gross operator share of gaming revenue
for the applicable year or Two Hundred Seventy- Five Thousand Dollars ($275,000)
(“Annual Rent”).



2.1.2.        Additional Rent.  Additional rent (hereinafter referred to as
“Additional Rent”) is any and all of Tenant’s performance obligations contained
in this Lease and the amount of any payment referred to as such in any provision
of this Lease which accrues while this Lease is in effect.


2.2.           When Due and Payable.


2.2.1.        Rent shall be due and payable as follows:


(a)           During the Initial Period, One hundred and Fifty Thousand Dollars
($150,000) in Initial Rent under Section 2.1.1(a) shall be paid, in advance, on
the first day of July of each year. On or before July 15 of each year during the
Initial Period, Tenant shall pay any Surcharge Revenue exceeding $150,000 as
reflected in the annual report required under Section 2.5.


(b)           During the Intermediate Term, Payments to MEDCO and Landlord
pursuant to Exhibit C attached hereto, shall be paid, in advance, on the first
day of July of each year. All Intermediate Rent in excess of $275,000 for the
calendar year ending on December 31 within Landlord’s fiscal year shall be paid
to Landlord on or before May 31 of each year during the Intermediate Term. On or
before July 15 of each year during the Intermediate Term, Tenant shall pay any
Surcharge Revenue exceeding $150,000 as reflected in the annual report required
under Section 2.5.


(c)           During the remaining Term of the Lease, Two Hundred and
Seventy-five Thousand Dollars ($275,000) of Annual Rent shall be paid, in
advance, on the first day of July of each year. All Annual Rent in excess of
$275,000 for the calendar year ending on December 31 within the Landlord’s
fiscal year shall be paid on or before May 31 of each year during the Term.  All
Surcharge Revenue shall be paid on a quarterly basis each calendar year during
the Term, and such quarterly payments shall be paid within twenty (20) days
after the end of each such quarter; i.e. by April 20, July 20, October 20 and
January 20. If, during any calendar year, less than $150,000 in Surcharge
Revenue is paid, as reflected in the annual report required under Section 2.5,
then on or before the following July 15, Tenant shall pay an amount that when
added to the Surcharge Revenue paid shall equal $150,000.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
2.2.2.       Each payment of Rent shall be made promptly when due, without any
deduction or setoff whatsoever, and without demand.  Any such payment which is
less than the amount of Rent then due shall constitute a payment made on account
thereof, the parties hereto hereby agreeing that Landlord's acceptance of such
payment (whether or not with or accompanied by an endorsement or statement that
such lesser amount or Landlord's acceptance thereof constitutes payment in full
of the amount of Rent then due) shall not alter or impair Landlord's rights
hereunder to be paid all of such amount then due, or in any other respect.


2.3.          Where payable.   Tenant shall pay the Rent, in lawful currency of
the United States of America, to Landlord by delivering or mailing it to
Department of Natural Resources, Accounting Division, Tawes State Office
Building B-4, 580 Taylor Avenue, Annapolis, Maryland 21401, or to such other
address or in such other manner as Landlord from time to time specifies by
written notice to Tenant. Payments to MEDCO pursuant to Section 2.1.2. shall be
made to100 N. Charles Street, Suite 630, Baltimore, MD 21201.


2.4.           Landlord’s Right to Audit and Review Tenant’s Books and
Records.  Tenant shall keep and maintain at its headquarters or on the Premises
all books and records documenting Tenant’s administrative, operational, and
financial management of the Premises and Tenant’s use thereof under this
Lease.  Tenant shall keep the aforesaid books and records in accordance with
current and sound bookkeeping, accounting, and records retention standards to
include retaining all books and records for a minimum of five (5) years.  Tenant
shall further make the aforesaid books and records available for audit,
inspection, and examination by Landlord or its duly appointed officers,
employees, or agents on a regular basis during normal business hours.


2.5.           Annual Reporting.  Tenant shall provide Landlord, on or before
June 30 of each year of the Term, an annual reporting of all gaming revenue data
received from the State of Maryland for the calendar 12-month period during
Landlord’s fiscal year, in order to enable Landlord to verify the amount of
additional Rent accrued for that calendar 12-month period or any earlier
calendar 12-month period. Tenant shall also provide Landlord and MEDCO, on or
before June 30 of each year of the Term, an annual reporting of all Surcharge
Revenue received for the calendar 12-month period.


Section 3.           Use of Premises.


3.1.           Tenant shall occupy and use the Premises for and only for the
operation of a gaming venue with restaurants and bars, a family-friendly hotel
and meeting center (“Hotel/Meeting Center”), a golf course (“Golf Course”) and
other related resort amenities, (all uses together hereinafter referred to as
the “Resort”) (“Permitted Use”).  Any change in use (except for expansion of
gaming activities as discussed below) shall require approval of Landlord,
approval of the Maryland Board of Public Works, Clearinghouse review, and an
amendment to the Lease. Notwithstanding the previous sentence, in the event that
legislation is enacted in Maryland authorizing the operation by video lottery
operation licensees, including Tenant, of other gaming activity (e.g., “table
games”) in addition to video lottery terminals, Landlord and the Board of Public
Works hereby acknowledge such uses as contemplated herein and will not require
modification of this Lease.  Any new development (including structures and other
improvements) shall be certified or certifiable to the satisfaction of Landlord
to LEED silver standards and shall emphasize energy efficiency.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
3.1.1.         Compliance with Request for Proposals # 2012-0102.  At all times
during the Term of this Lease, Tenant shall comply with all conditions and
requirements set forth in Request for Proposals # 2012-0102 pertaining solely to
Tenant’s use and occupancy of the Premises and are incorporated herein by
reference as a term and condition of this Lease and attached hereto as Exhibit
D.


3.2.           In its use of the Premises, Tenant will not perform (nor permit
to be performed) on any portion of said Premises, any illegal acts (if
inconsistent with the Permitted Use), nor will it perform (nor permit to be
performed) anything in or about the Premises which would contravene Tenant’s
License or the policies of insurance in place pursuant to Section 4
herein,  which insurance Landlord may, but is not required, to maintain.


3.3.           Landlord shall, upon Tenant’s reasonable consent, have the right
to use the Premises for promotion and advancement of the mission and purpose of
Landlord and the surrounding Park, including but not limited to, display and/or
distribution of Maryland Department of Natural resources (“DNR”) educational or
informational materials and Park promotion.  Landlord retains and shall have the
right to reasonable use of any piers on the Premises for temporary docking of
DNR or other State of Maryland (“State”) vessels upon seven (7) days notice to
Lessee, and without notice in emergency situations.


3.4.           Tenant may, at Tenant’s expense, install signage at the entrance
of the Premises.  Any such signage shall conform to the aesthetics of the Park,
and the design and location of any such signage shall be subject to Landlord’s
review and approval.  Landlord will fully cooperate with Tenant (at no cost to
Landlord) in filing any required sign application, permit and/or variance for
Tenant’s approved signs.


3.5.           Permits, Licenses and Compliance with Legal Requirements.


Landlord's granting of this Lease does not imply approval of DNR of the project
contemplated herein, nor imply exception for any permit requirements.  Tenant's
use and occupancy of the Premises shall be in compliance with the requirements
of all applicable Federal, State and local laws, ordinances, rules and
regulations, including all applicable regulations and policies promulgated by
DNR.  Tenant shall be responsible for obtaining all permits, licenses,
inspections and approvals required for its use and occupancy of the Premises,
and shall deliver to Landlord copies of all necessary permits, licenses,
inspections and approvals prior to taking any action requiring such permits,
licenses, inspections and approvals.  Tenant shall be responsible for and assume
all liability in connection with any public hearings conducted in connection
with the issuance of any permit, license or other governmental approval.


 
Page 7

--------------------------------------------------------------------------------

 
 
3.6.           Covenant of Title and Quiet Enjoyment.


Landlord represents and warrants that, subject to matters of record, (i)
Landlord is the fee simple owner and record title holder of the Premises, (ii)
Landlord has not received any notice and has no knowledge of any eminent domain
or similar proceeding which would affect all or any portion of the Premises,
(iii) Landlord has the full right, power and authority to enter into this Lease,
subject to Board of Public Works approval and (iv) that Tenant, upon the payment
of the Rent and performance of the covenants hereunder, will and may peaceably
and quietly have, hold and enjoy the Premises and improvements thereon during
the Term or any renewal or extension thereof. Additionally, Landlord may not
take any action that will materially interfere with Tenant’s ingress and egress
onto the Premises.
 
Section 4.          Insurance and Indemnification.


4.1.           Insurance to be maintained by Tenant.  During any major
construction on the Premises as defined in Section 5.1.1.2, the Tenant shall
cause the Contractor or others to maintain, at the Tenant’s own expense,


4.1.1.        Builder's Risk Insurance against special causes of loss in an
amount not less than the full replacement cost of the improvements being
constructed.  Such Builder’s Risk Insurance shall include soft cost coverage
sufficient to pay Landlord for architect’s and engineer’s fees, construction
loan interest, real estate taxes, Builder’s Risk Insurance premiums, and surety
bond premiums.  Such Builder’s Risk Insurance will include flood and earthquake
and will include permission to occupy and permission to test provisions.  Such
Builder’s Risk Insurance will include coverage to property at off-site locations
and to property in transit in amounts to fully insure these exposures.  Such
Builder’s Risk Insurance shall include contingent liability from operation of
building laws, increased cost of construction (subject to a limit not less than
Two Million Five Hundred Thousand Dollars ($2,500,000.00) and demolition cost
(subject to a limit not less than Two Million Five Hundred Thousand Dollars
($2,500,000.00) and shall have a deductible provision not to exceed Ten Thousand
Dollars ($100,000) per occurrence.  The requirements of subsection (e) below
shall only apply to the extent that the Builder's Risk Insurance is commercially
available for a commercially reasonable sum not to exceed the amount set forth
in the budget for the improvements to be constructed. In no event shall (i) the
coverage limits of the Builder's Risk Insurance be reduced below the
requirements of this subsection.
 
 
Page 8

--------------------------------------------------------------------------------

 
 
4.1.2.        Commercial general liability insurance on an “occurrence” (that
is, not “claims made”) basis.  Such insurance shall be written on the Insurance
Services Office for CG 00 01 then in use (or the equivalent thereof).  Tenant
shall maintain Comprehensive General Liability Insurance with limits of at least
One Million Five Hundred Thousand Dollars ($1,500,000.00) for any one person,
Three Million Dollars ($3,000,000.00) for any one occurrence for death or
personal injury, and Three Million Dollars ($3,000,000.00) for any one
occurrence for property damage; or a Combined Single Limit for Bodily Injury and
Property Damage in the amount of Six Million Dollars ($6,000,000.00). Such
commercial general liability insurance shall include personal injury liability,
contractual liability coverage and completed operations.


4.1.3.        Business automobile insurance.  Such business automobile insurance
shall be in amounts not less than One Million Dollars ($1,000,000.00) per
accident as a combined single limit for bodily injury and property damage and
shall not contain a deductible (if any) exceeding Ten Thousand Dollars
($10,000.00) per accident.


4.1.4.        Umbrella liability insurance on an “occurrence” (that is, not
“claims made”) basis.  Such insurance shall be in amounts not less than Twenty
Five Million Dollars ($25,000,000.00) per occurrence as a combined single limit
for bodily injury and property damage and Twenty Five Million Dollars
($25,000,000.00) as a general aggregate (such aggregate limit to be on a “per
location” basis).  Such umbrella liability insurance shall include personal
injury liability, contractual liability coverage and completed operations..


4.1.5.        Workers’ compensation and employer’s liability insurance.  Such
workers’ compensation and employer’s liability insurance shall cover statutory
benefits and shall have employer’s liability limits of not less than One Hundred
Thousand Dollars ($100,000.00) per accident, One Hundred Thousand Dollars
($100,000.00) per employee for disease and Five Hundred Thousand Dollars
($500,000.00) as a policy limit for disease.  Such workers’ compensation and
employer’s liability insurance shall include a waiver of subrogation provision
in favor of the Landlord, the employees, directors, officers and representatives
of the Landlord and any other person or entity required to receive such a waiver
of subrogation under the terms of any contract or agreement pertaining to the
project.


4.1.6.           Environmental impairment liability insurance, including
coverage for microbial matter.  Such insurance shall be in amounts not less than
Five Million Dollars ($5,000,000.00) per claim and Ten Million Dollars
($10,000,000.00) in the aggregate for environmental impairment liability and Two
Million Dollars ($2,000,000.00) per claim and Four Million Dollars
($4,000,000.00) in the aggregate for microbial matter.  Such environmental
impairment liability insurance is to include coverage for pollutants transported
from the premises and for pollution to disposal sites.  Such insurance shall not
contain a deductible exceeding Fifty Thousand Dollars ($50,000.00) per claim.
 
 
Page 9

--------------------------------------------------------------------------------

 
 
4.2.           During the Term of the Lease when no construction is occurring on
the Premises, the Tenant shall maintain, at the Tenant’s own expense,
 
4.2.1.        hazard insurance to be carried and maintained with respect to the
Premises in the amounts customarily maintained for real and personal property of
the nature of those comprising the Premises by persons in similar
circumstances.  The Landlord shall be named as a payee on any builder’s risk or
hazard insurance policies procured pursuant to this Section.  Notwithstanding
anything herein to the contrary, after the completion of any improvements,
Tenant shall at all times maintain hazard insurance in an amount equal to the
full replacement value of all improvements on the Premises, and


4.2.2.        insurance as provided in 4.1.2, 4.1.3, 4.1.4, and 4.1.5.


4.3.           Upon Lease commencement, Tenant shall furnish to Landlord
evidence of any insurance required to be obtained pursuant to this Lease and
furnish to Landlord at least 30 days before the expiration date of any such
insurance additional evidence of the renewal of such insurance and the payment
of the premiums thereof.


4.4.           Subject to Section 4.4.1 below, if any insurance policy is
obtained pursuant to this Section, such policy shall not be cancelled or
materially modified without Tenant first giving written notice thereof to the
Lessor, at least 30 days in advance of such cancellation or modification.  In
the event Tenant fails to pay any insurance premium when due, Landlord shall
have the option but not the obligation of paying such insurance premiums on
behalf of Tenant and, Tenant shall immediately, upon demand, repay such sum to
Landlord as Additional Rent.


4.4.1.        Any insurance policy which names the Landlord as an insured (such
as hazard insurance pursuant to Section 4.2.1) shall contain a provision to the
effect that the insurance company shall not cancel the policy or modify it
materially without first giving written notice thereof to the Landlord, at least
30 days in advance of such cancellation or modification.


4.5.           Any policy obtained by the Tenant in accordance with the
provisions of this Section shall be issued in form reasonably acceptable to the
Landlord and by good and responsible insurance companies licensed or admitted in
Maryland.  The Tenant shall procure and maintain renewal or additional policies
as often as any such policy shall expire or terminate, and shall furnish
certificates thereof to the Landlord as hereinabove provided.  If the Tenant
provides or is required by Maryland law to provide additional insurance coverage
required by the License, the Tenant shall deliver to the Landlord a certificate
of insurance which sets forth the coverage provided by such insurance, and such
other information as the Landlord may reasonably require.  To the extent that
the Tenant is also required to provide any portion of the insurance of this
Lease under the Tenant’s License and such requirements conflict, Tenant shall
obtain such insurance that will satisfy both this Lease and that required by the
License.
 
 
Page 10

--------------------------------------------------------------------------------

 
 
4.6.           The Tenant will not do or permit anything to be done on or about
the Premises that will affect, impair or contravene any policies of insurance
that may be carried on the Premises, or any part thereof, or the use thereof
against loss or casualty whether by fire, public liability, or otherwise.


4.7.           Commencing ten (10) years after the completion of the project and
improvements, and every ten (10) years thereafter, upon request of the Landlord,
Tenant shall engage an insurance consultant to review the adequacy of the
insurance maintained for the project and improvements and activities being
conducted on the Premises, and to prepare a written report of recommendations,
if any, for changes to the insurance coverage then being provided.  Tenant shall
modify its insurance coverage as soon as reasonably practicable to comply with
the written recommendations of such insurance consultant.


4.8.           Indemnification of Landlord. Tenant and Tenant’s contractors
and/or subcontractors shall be responsible for, and shall defend, indemnify and
hold harmless the State of Maryland and the Department of Natural Resources, and
its members, officers, agents, and employees against and from, any and all
liability or claim of liability for personal injury, death or property damage
(including reasonable attorneys' fees) arising out of the use, occupancy,
conduct, operation or management of the Premises or other areas outside of the
Premises being used by Tenant under this Lease, during the Term by Tenant or its
agents, contractors, servants, employees, subtenants, licensees, or invitees
including but not limited to:  (a) any breach or default by Tenant in performing
any of their obligations under the provisions of this Lease or applicable law,
or (b) any negligent or intentionally tortious act or omission.  Tenant agrees
that indemnification as described in this section shall further mean and include
indemnification of any injury or harm occurring as a result of Tenant's use and
occupancy of the Premises or other areas outside of the Premises being used by
Tenant under this Lease, pursuant to this Lease, even if the injury does not
become apparent or does not manifest until after expiration of this Lease.


4.9           Indemnification of Tenant.  Subject to Title 12 of the State
Government Article of the Annotated Code of Maryland, and subject to available
and sufficient appropriations, Landlord and Landlord’s contractors and/or
subcontractors shall be responsible for, and shall defend, indemnify and hold
harmless Tenant, and its members, officers, agents, and employees against and
from, any and all liability or claim of liability for personal injury, death or
property damage (including reasonable attorneys' fees) arising out of its use,
occupancy, conduct, repair or maintenance of the Premises during the Term by
Landlord or its agents, contractors, servants, employees, subtenants, licensees,
or invitees including but not limited to:  (a) any breach or default by Landlord
in performing any of its obligations under the provisions of this Lease or
applicable law, or (b) any negligent or intentionally tortious act or
omission.  Landlord agrees that indemnification as described in this section
shall further mean and include indemnification of any injury or harm occurring
as a result of its presence on, use and repair/maintenance of the Premises
pursuant to this Lease, even if the injury does not become apparent or does not
manifest until after expiration of this Lease.
 
 
Page 11

--------------------------------------------------------------------------------

 


4.10.           Nothing in this Section 4 shall constitute a waiver of any
immunity which Landlord may be entitled to under the laws of the State of
Maryland, as they may be amended from time to time.


Section 5.          Improvements to Premises.


5.1.           General.  Except as otherwise provided in this Section 5., Tenant
shall not make any structural alteration, addition or improvement to the
Premises, nor raze any improvement, without first obtaining Landlord's written
consent thereto, except that Landlord has given its prior approval for the
repairs and improvements listed in Exhibit E attached hereto and made a part
hereof. Notwithstanding the foregoing, Landlord shall have the right to withdraw
and withhold such prior approval for all such repairs and improvements if,
pursuant to Landlords review of final plans and specifications for such repairs
and improvements under Section 5 of this Lease, the final plans and
specifications for such repairs and improvements (i)  are materially
inconsistent with the plans included in Exhibit E, (ii) fail to comply with
state or local code or regulations pertaining to the protection of natural
resources that Landlord identifies as needing such protection (including, but
not limited to, protection of water quality and animal and plant species), (iii)
are materially inconsistent with the requirements contained in the Request for
Proposals # 2012-0102, or (iv) fail to comply with the 2000 Maryland Stormwater
Design Manual (as the same may be amended) pertaining to stormwater management.
The following procedures shall be utilized by Tenant to invoke Landlord's
approval process required by this Section 5.1.


5.1.1.         Minor.   Tenant shall be permitted to make minor non-structural
alterations, improvements or additions to the Premises which will cause no
disturbance to the existing conditions of the land without Landlord’s consent,
provided that Tenant submits a plan for such alteration, improvement or addition
to the Area Manager at the notice address set forth in Section 12.


5.1.2.          Major.   When Tenant desires to make structural alterations,
improvements or additions to the Premises which entail a change in land use or
cause a disturbance to the existing conditions of the land (i.e. new
construction, grading, excavation, clearing of trees, etc.), Tenant shall submit
a detailed written request for approval to the Assistant Secretary for Land
Resources at the notice address set forth in Section 12, with a copy to the Area
Manager.  A request which involves disturbance to the existing conditions of the
land shall require an internal environmental review by appropriate units of the
Department of Natural Resources before Landlord approval can be given.   In the
event the request involves a change in land use, Landlord will need to obtain
Clearinghouse Approval which requires input from other State agencies and is
coordinated by the Maryland Office of Planning.  Landlord will be diligent in
receiving approval from the Clearinghouse Review but cannot commit to the timing
of receipt of such approval. In the event that Landlord approval is capable of
being given without consent or approval from another governmental entity,
Landlord shall make a good faith effort to issue such approval within sixty (60)
days of receipt of a complete proposal. If Landlord fails to render a decision
within said sixty (60) days, Tenant may deem such approval to be granted so long
as Landlord has not requested additional time in which to respond.
 
 
Page 12

--------------------------------------------------------------------------------

 


If Landlord consents to any such proposed alteration, addition, improvement or
razing, it shall be made at Tenant's sole expense (and Tenant shall hold
Landlord harmless from any cost incurred on account thereof), and at such time
and in such manner so as not to unreasonably interfere with the use and
enjoyment of the remainder of the Park by Landlord, any tenant thereof or other
person.  Any improvements made to the Premises by Tenant shall be made only in a
good and workmanlike manner, and in compliance with all applicable laws,
regulations and ordinances, and plans and specifications approved in advance by
Landlord.


5.1.3.           Tenant shall not (a) cause or allow any of its officers,
employees, contractors, subcontractors, agents, assigns or invitees to cause the
escape, disposal or release of any biologically or chemically active or other
hazardous substances or materials in amounts in excess of any legal requirement,
(b) allow the storage or use of such substances or materials in any manner not
sanctioned by law, or (c) allow any such materials or substances to be brought
onto or near the premises, except as may be necessary to performing the
obligations undertaken by Tenant hereunder. For purposes of this Lease,
“Hazardous Substances and Materials” shall include, without limitation, those
described in the Comprehensive Environmental response, Compensation and
Liability Act of 1980, as amended; the Resource Conservation and Recovery Act of
1976, as amended; any similar and applicable federal, state or local laws
relating to environmental requirements; and the regulations adopted under these
acts. The Tenant shall defend, indemnify and hold harmless the State, its
officers, employees and agents, against and from any liability, claim of
liability or expense arising out of any release of hazardous materials on the
Premises or Park caused by Tenant’s use thereof, or elsewhere if caused by
Tenant or any person acting under Tenant. Tenant shall also give immediate
notice to Landlord of any release of any Hazardous Substances and Materials on
or near the Premises or Park, including a description of measures taken or
proposed to be taken by Lessee to contain and/or remedy the release and any
resultant damage to the Premises. Tenant shall at its own expense promptly take
all steps necessary to contain and remedy any release of Hazardous Substances
and Materials caused by Tenant on or near the Premises or Park. Tenant shall be
fully and completely liable to the Landlord for any and all cleanup costs, and
any and all other charges, fees, penalties (civil and criminal) imposed by any
governmental authority with respect to Tenant’s use, generation, handling,
storage, containment, disposal, and/or transportation of Hazardous Substances
and Materials. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be liable or responsible for any Hazardous Substances and
Materials, which were extant on the Premises prior to the Commencement of the
Term of this Lease.


 
Page 13

--------------------------------------------------------------------------------

 
 
5.1.4.         Landlord represents and warrants that, to the best of the Park
Manager’s knowledge and without investigation of the same, no leak, spill,
discharge, emission or disposal of Hazardous Substances and Materials has
occurred on the Premises and that the Premises and the soil, groundwater and
soil vapor on or under the Premises are free of Hazardous Substances and
Materials as of the date hereof.


5.2.           Improvements and Fixtures.   Any and all improvements (including,
without limitation, those listed on Exhibit F),  repairs, alterations and all
other property attached to or otherwise installed as a fixture within the
Premises by Landlord or Tenant shall, upon termination of this Lease, or earlier
termination, become Landlord's property without payment therefore by Landlord,
except that any machinery, equipment or fixtures installed by Tenant at no
expense to Landlord and used in the conduct of Tenant's trade or business
(rather than to service the Premises generally) shall remain Tenant's property,
and shall be removed by Tenant at the end of the Term (and any damage to the
Premises caused by such removal shall be repaired to Landlord's satisfaction at
Tenant's expense).


5.3.           Construction Requirements.   Tenant shall not be authorized to
commence excavation or construction of any improvements on the Premises, until
Tenant has satisfied the following requirements:


(a)           If Landlord’s consent is required under Section 5.1, obtained
approval by Landlord of final plans and specifications for the improvements,
alterations, or additions on or to the Premises including, but not limited to,
site plans, excavation and grading plans, and plans and blueprints for the
installation or erection of paving, underground, surface or above-ground
utilities, stormwater management facilities or structures, and structures.
Tenant shall select an Architect(s) and Engineer(s) to prepare necessary plans
and all Architect(s) and Engineer(s) employed by Tenant must be currently
licensed and in good standing with the State of Maryland.  The plans shall
conform to the site conditions and to all required applicable laws, statutes,
ordinances, and codes (including without limitation building, health, and fire
codes) of all applicable governmental authorities as to the design and
construction of the contemplated improvements.


(b)           received from Tenant's contractors and subcontractors payment and
performance bonds in amounts not less than one hundred percent (100%) of the
estimated costs for labor, material and construction of all improvements valued
at or above Two Hundred Fifty Thousand Dollars and 00/100 ($250,000), naming the
State of Maryland Board of Public Works as obligee, conditioned on completion of
the improvements in accordance with the approved plans and specifications (or
such other assurances as may be satisfactory to the Board of Public Works);


(c)           evidence of compliance with all applicable Federal, local and
state building codes and copies of all necessary permits; including but not
limited to the Maryland Building Performance Standards of the Public Safety
Article of the Annotated Code of Maryland, Title 12, Subtitle 5,; the Maryland
Building Rehabilitation Code of the Public Safety Article of the Annotated Code
of Maryland, Title 12, Subtitle Ten; The Americans with Disabilities Act of 1990
(ADA); and the Maryland Building Code for the  Handicapped (MBCH).
 
 
Page 14

--------------------------------------------------------------------------------

 


(d)           certificates of insurance required to be maintained under Section
4 of this Lease.


(e)           evidence of compliance with any and all requirements or
recommendations (if applicable) pertaining to the project submitted to the
Maryland Department of Planning (“MDP”), by certain State agencies and local
governments pursuant to the State Clearinghouse Review process including, but
not limited to:  (i) Coordination of any access permit activities as noted in a
review and recommendation form submitted by the Maryland State Highway
Administration to the Maryland Department of Planning dated May 30, 2012,
attached hereto as part of Exhibit G, and (ii) emission control permits,
compliance with laws and regulations related to petroleum storage tanks,
compliance with solid waste laws and regulations, compliance with lead paint
abatement laws and regulations, as noted in letter from the MDP dated January
25, 2012, attached hereto as part of Exhibit G.
 
5.3.1.           Development and construction of the project shall be conducted
and installed in a good and workmanlike manner and shall be completed and
operations commence pursuant to the requirements set forth in the Request for
Proposals # 2012-0102, Section 2.31, and the State Government Article of the
Maryland Annotated Code, Section 9-1A-11(b); i.e., within eighteen (18) months
from the date of the issuance of the License, with the possibility of up to two
(2) six -month extensions at the discretion of Landlord and upon a showing by
Tenant that extension(s) were received under Tenant’s License, force majeure
excepted.


5.3.2.            Construction Contracts.  All firms contracting or
subcontracting for work in connection with making structural improvements,
alterations, repairs and maintenance to the Property shall be registered and
licensed to practice in the State of Maryland as required by the State of
Maryland Department of Labor, Licensing and Regulation.  All construction
contracts entered into by the Tenant for work to be performed in connection with
construction of Improvements on the Property shall provide the insurance,
indemnity and other requirements of Section 4.


5.4.               Mechanics Liens.  Tenant has no authority, express or implied
to encumber the Premises or take any action resulting in a lien being placed on
the Premises.  Tenant acknowledges that pursuant to State Law a mechanic's lien
may not be filed against State Property.  Notwithstanding the foregoing, if a
mechanic's lien is wrongfully placed on the Premises, Tenant shall (a)
immediately after it is filed or claimed, have released (by bonding or
otherwise) any mechanics’, materialmens’ or other lien filed or claimed against
any or all of the Premises or the Improvements, by reason of labor or materials
provided for or about any or all of the Premises, or the improvements during the
Term or otherwise arising out of Tenant's use or occupancy of any or all of the
Premises, the improvements, and (b) defend, indemnify and hold harmless Landlord
against and from any and all liability, claim of liability or expense
(including, by way of example rather than of limitation, that of reasonable
attorneys' fees) incurred by Landlord on account of any such lien or claim.


 
Page 15

--------------------------------------------------------------------------------

 
 
If Tenant fails to discharge any such lien within fifteen (15) days after it
first becomes effective against any of the Premises, then, in addition to any
other right or remedy held by Landlord on account thereof, Landlord may (a)
discharge it by paying the amount claimed to be due or by deposit or bonding
proceedings, and/or (b) in any such event compel the prosecution of any action
for the foreclosure of any such lien by the lienor and pay the amount of any
judgment in favor of the lienor with interest, costs and allowances.  Tenant
shall reimburse Landlord for any amount paid by Landlord to discharge any such
lien and all expenses incurred by Landlord in connection therewith, together
with interest thereon at the rate of ten percent (10%) per annum from the
respective dates of Landlord's making such payments for incurring such expenses
(all of which shall constitute Additional Rent).


Nothing in the provisions of this Lease shall be deemed in any way (a) to
constitute Landlord's consent or request, express or implied, that any
contractor, subcontractor, laborer or materialman provide any labor or materials
for any alteration, addition, improvement or repair to any or all of the
Premises, or (b) to give Tenant any right, power or authority to contract for or
permit to be furnished any service or materials, if doing so would give rise to
the filing of any mechanics' or materialmens; lien against any or all of the
Premises or Landlord's estate or interest therein, or (c) to evidence Landlord's
consent that the Premises be subjected to any such lien.


5.5.               Compliance with Maryland Historic Preservation Law.  Tenant
acknowledges that pursuant to the Annotated Code of Maryland, State Finance and
Procurement Article Sections 5A-325 and 5A-326, Tenant shall, as early in the
construction planning process as possible, using Landlord as a liaison, consult
with the Maryland Historical Trust to determine if the proposed construction,
alteration, or improvement to the Premises will adversely affect any improvement
on the Premises that is listed in or is eligible for the Maryland Register of
Historic Properties.  If the Maryland Historical Trust recommends alterations to
the construction plans, and such alterations are required by law or deemed
mutually advisable by Landlord and Tenant, Tenant shall bear the entire cost of
planning for and implementing such alterations.


5.6.             Relocation of Golf Cart Barn.  Tenant may, at Tenant’s sole
expense, relocate the existing Golf Cart Barn from its current location as shown
on Exhibit B of this Lease, to the new location as shown on Exhibit B of this
Lease as Parcel 5, but which is not included in the leased premises at the
commencement of this Lease (the “Resort Satellite Use Area”, being the same
area designated for possible additional Resort parking) or, alternatively, to a
different location within the Premises subject to Landlord's review and
approval. In the event that Tenant elects to relocate the Golf Cart Barn to the
Resort Satellite Use Area, subject to the aforementioned, Tenant and Landlord
shall memorialize in writing that the Resort Satellite Use Area has thereafter
been added to the description of the leased Premises for use either for
relocation of the Golf Cart Barn or for additional parking, the possible
addition of said Parcel 5 being hereby approved by the Board of Public Works
pursuant to the Board’s approval of this Lease.  
 
 
Page 16

--------------------------------------------------------------------------------

 


5.7.           Relocation of Aviary.  Tenant shall, at Tenant’s sole expense,
relocate the existing Aviary from its current location as shown on Exhibit B to
this Lease, to the new location as shown on Exhibit H to this Lease, provided
that Tenant’s total liability for costs under this Section are capped at
$60,000.  Any costs in excess of $60,000 shall be paid by Landlord.


5.8.           Parking for Resort.  Unless otherwise agreed to by the parties,
Resort employees and guests shall be allowed to park their vehicles outside of
the leased Premises, but inside the Park, at the following times and at the
following locations, provided that space is available: In the main day use lot
on most days, with the exception of special event days (also called “White Flag”
days) and weekends from Memorial Day until, and including, Labor Day (the
excepted days totaling approximately 32 days per year). For days on which such
parking is not available, Resort Employees and guests shall be allowed to park
in Park’s amphitheater lot as long as spaces are available.


5.8.1.        Parking Behind Park Offices.  Tenant may elect to establish
additional parking for employees and guests in the area adjacent to the Park
office as shown on Exhibit B of this Lease as parcel 5, but which is not
included in the leased premises at the commencement of this Lease (the "Resort
Satellite Use Area", being the same area designated for possible relocation of
the Golf Cart Barn). In such event, Tenant and Landlord shall memorialize in
writing that the Resort Satellite Use Area has thereafter been added to the
description of the leased Premises for use either for additional parking or for
relocation of the Golf Cart Barn, the possible addition of said Parcel 5 being
hereby approved by the Board of Public Works pursuant to the Board’s approval of
this Lease.  


5.9.           Trail Relocation/Realignment.  There is an existing recreational
trail known as the Lakeside Loop Trail (“Trail”), located in the Park and partly
within the leased Premises. Tenant shall, to the extent that any portion of the
existing Trail is lost or otherwise impacted by Tenant’s construction and
improvements, replace that portion of the Trail. In such event and at Tenant’s
sole expense, Tenant shall realign/relocate the Trail from its current location
as shown on Exhibit I to this Lease, to the new location as shown on Exhibit I
to this Lease in substantially the same condition as the current trail or,
alternatively, to a different location subject to Landlord’s review and
approval.


5.10.         Storage.   In order to address Tenant’s possible need for
temporary storage space outside of the Premises, Landlord and Tenant shall
attempt to identify such storage area(s) (“Storage Area”) that are mutually
acceptable to Landlord and Tenant, and any such Storage Area shall be subject to
Landlord approval upon such terms and conditions as are acceptable to Landlord,
and shall be provided to Tenant for no additional consideration. Any expense
associated with such storage shall be Tenant’s responsibility. Any such storage
shall not be considered to be part of the leased Premises, and Tenant’s use of
such storage is revocable by Landlord at any time.


 
Page 17

--------------------------------------------------------------------------------

 
 
Section 6.          Maintenance and Services.


6.1.           Maintenance by Landlord.  None, except for limited road
maintenance as per 6.2.1 below.


6.2.           Maintenance by Tenant.  Subject to Section 6.2.1.,Tenant shall
maintain, preserve and keep the Premises  and all appurtenant areas in good
condition and repair, safe and suitable for the uses intended herein, and
(except as provided in subsection 6.2.1. below) clear of snow, ice and debris.
Tenant shall promptly make any and all repairs, replacements, or improvements,
interior and exterior, structural and non-structural, ordinary or extraordinary,
foreseen or unforeseen with respect to the Premises, including all appurtenant
areas as is necessary to maintain the Premises in good order and condition. The
Tenant shall keep and maintain the Premises and the sidewalks, curbs and parking
areas and all appurtenant areas in a clean and orderly condition, free of
rubbish and unlawful obstructions.


6.2.1.        Road Maintenance.  During regular, scheduled hours of operation of
the Park, Landlord shall clear Lakeview Drive and Lakeshore Drive (but not the
parking lots or other roads on or leading onto the Premises) of snow and ice.
Notwithstanding the previous sentence, Tenant shall have the right, but not the
obligation, to clear either of those roads of snow and ice on its own in the
event that Landlord is unable to do so or does not do so in a manner that is
satisfactory to Tenant, or for any other reason. In no event, however, shall the
failure of either party to clear either of those roads of snow or ice constitute
a default under this Lease. Additional custodial maintenance, such as removal of
litter and other debris, shall be shared by Landlord and Tenant. Landlord shall
be responsible for long term maintenance, improvements and resurfacing of
Lakeshore Drive and Lakeview Drive, Lakeshore Drive and Lakeview Drive being
identified and shown on Exhibit B attached hereto and made a part hereof. Tenant
shall be responsible for all maintenance of other roads and parking lots within
the leased premises.


6.2.2.        Golf Course. The Tenant shall maintain the Golf Course in good
condition and repair, pursuant to standards developed by the United States Golf
Association (“USGA”) or a comparable organization should the USGA cease to
exist.  The Tenant shall also follow accepted maintenance practices and
principles adopted by the Golf Course Superintendents Association of America to
implement the Integrated Turf Management Program dated June, 1994 for compliance
with the Maryland Department of Environment 401 Water Quality Certification. All
golf carts utilized on the Premises and on the Golf Course shall be battery
operated; no gas-powered golf carts shall be allowed on the Premises or on the
Golf Course. Except as otherwise described below, the Tenant shall operate,
maintain and repair the Golf Course in a manner to ensure that the Golf Course
may be promoted and marketed as a Jack Nicklaus Signature Golf Course, in
accordance with the terms and conditions of the Nicklaus Contract, attached
hereto as Exhibit J.  The Tenant shall, to the extent applicable, comply with
the State of Maryland Service Contract by and between the State of Maryland
Department of General Services and the Department of Natural Resources, and Jack
Nicklaus Golf Services dated February 10, 1988 (as amended and assigned on April
15, 1996).
 
 
Page 18

--------------------------------------------------------------------------------

 


6.2.3.        Non-Exclusive Right to Use Maintenance Facility.  The Landlord
grants to the Tenant a right of access to and use of, on a non-exclusive basis
and for no additional consideration, the maintenance facility and adjacent
parking located in the Park in the area as shown on Exhibit B attached hereto
and made a part hereof (the “Maintenance Facility”), together with the access
road to the Maintenance Facility. The Tenant shall promptly pay to Landlord upon
demand, a pro rata share of the costs of keeping the Maintenance Facility
maintained and operational.  The Tenant and the Landlord shall work
cooperatively in scheduling use of the Maintenance Facility. Said access and use
is freely revocable by Landlord with ninety (90) days written notice to Tenant,
and Landlord also reserves the right to relocate the Maintenance Facility to
another location inside the Park upon said written notice.  Landlord shall, at
Landlord’s sole cost and expense but subject to available and sufficient
appropriations for same, keep the Landlord’s Maintenance Facility structures
(but not Tenant’s maintenance facility structures), and the adjacent parking
area,  in good condition and repair, safe and suitable for the uses intended
herein. Tenant shall be responsible for keeping Tenant’s maintenance facility
structures in good condition and repair, safe and suitable for the uses intended
herein.
 
6.2.4.        Tenant’s Fuel Improvements.  Tenant may, at Tenant’s sole expense,
install an above-ground fuel system (“Tenant Fuel System”) to meet their fueling
needs (gasoline and diesel), to be located either inside the existing
Maintenance Facility area or within the leased Premises.  The exact location of
Tenant Fuel System, whether inside the leased Premises or within the Shared
Maintenance area, shall be subject to Landlords approval. If located inside the
existing Maintenance Facility, it shall not be considered as part of the leased
Premises and shall be subject to the terms and conditions of Section 6.2.3.


6.2.5.        Tennis and Volleyball Courts.  Subject to the conditions of this
6.2.5, Tenant may elect to establish additional parking in the existing tennis
and volleyball court area shown on exhibit B as Parcel 4., for the purpose of
reducing the amount of parking that might otherwise be established between
parking area F (as shown on “PARKING SUMMARY – 1020 TOTAL STALLS” included in
Exhibit E of this Lease) and the lake, with the objective of minimizing the loss
of existing forest cover in proximity to the lake. In such event, and upon
satisfaction of all of the conditions set forth below in a manner that is fully
satisfactory to Landlord in Landlord’s sole discretion, Tenant and Landlord
shall memorialize in writing that Parcel 4 has thereafter been added to the
description of the leased Premises for additional parking, the possible addition
of said Parcel 4 being hereby approved by the Board of Public Works pursuant to
the Board’s approval of this Lease.  


 
Page 19

--------------------------------------------------------------------------------

 
 
Landlord’s approval to add Parcel 4 to the leased premises as described above,
shall be conditioned upon Tenant’s satisfying the following conditions in a
manner that is completely satisfactory to Landlord:


1.      Tenant shall, at Tenant’s sole expense, replace the existing playground
and relocate it from its current location on parcel 4, to a new location to be
identified by Landlord.


2.      Parking on Parcel 4 shall never exceed a maximum amount of 214 parking
spaces.


3.      Tenant shall, at Tenant’s sole expense, establish substantial
landscaping on Parcel 4 in order to create sufficient visual screening of the
parking areas located on Parcel 4 from public view.


6.3.           Impositions.  Tenant agrees, through the entire term of this
Lease, that it will pay or cause to be paid all Impositions, if any are imposed
on the Landlord or Tenant, as that term is defined in below, upon the Premises
or the Improvements, or both, as the same become due and payable, before any
penalty attaches.


6.3.1.        As used herein the term “Imposition” shall mean all real estate
taxes, payments in lieu of real estate taxes, assessments (including, without
limitation, all assessments or charges for public improvements, benefits or
utilities, whether connected or not connected or completed prior to the date
hereof and whether or not completed within the term hereof), water, sewer or
other rents, rates and charges, and all excises, levies, license fees, permit
fees, inspection fees and other authorized fees and other charges, in each case
whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character (including all interest, fines, penalties, costs
and other charges thereon), which at any time during or in respect of the term
hereof may be assessed, levied, confirmed or imposed on or in respect of or be a
lien or encumbrance upon (i) the Premises or Improvements, or both, or any part
thereof, or any rent there from or any estate, right, or interest therein, or
(ii) any occupancy, use or possession of or activity conducted on the Premises
or the Improvements, or both, or any part thereof.
 
6.3.2.        Tenant shall incur in its own name only and be responsible for the
payment of utilities in connection with the operation and maintenance of the
Improvements on the Premises. Landlord shall not be responsible for
interruptions or failure of utility services to or at the Premises.


6.3.3.        Tenant shall establish and have in place utility and other service
accounts necessary for its use of the Premises and appurtenances hereunder prior
to the Commencement of this Lease.  Tenant acknowledges that Landlord shall
terminate and/or transfer all utility and other service accounts immediately
upon Commencement of this Lease and under no circumstances shall Tenant make use
of Landlord’s utility or other service accounts related to or serving the
Premises.
 
 
Page 20

--------------------------------------------------------------------------------

 


6.4.         Shared Systems.  The water supply and wastewater treatment systems
(“Water Systems”) serving the Park, including the Premises, are currently
provided by the Maryland Environmental Service (“MES”). Tenant shall, throughout
the Term of this Lease, receive all of Tenant’s Water Systems services,
including operations and maintenance, from MES (or from such Water Systems
provider that DNR or the State shall elect to replace MES at any time in the
future), and Landlord and Tenant shall share the cost of operation and
maintenance of such Water Systems on a pro rata basis, provided that MES (or
such other Water Systems provider) can provide an adequate supply of water to
the Premises.  In the event that Tenant ever determines that the water supply is
not adequate, Tenant shall be required to substantiate such determination to the
satisfaction of Landlord.


Section 7.          Landlord’s Right of Entry.


7.1.           General.  During periods of construction, Landlord, its agents
and other authorized representatives, shall have the right to enter into and
upon the Premises at all reasonable hours during the course of construction for
the purpose of inspecting and testing the same and ascertaining the progress of
the construction and compliance of the project with the provisions of this
Lease.  Any reports created regarding the testing and inspection shall be
provided to Tenant.  Any such inspection or test is for the sole benefit and at
the sole expense of the Landlord and shall not relieve the Tenant of the
responsibility for taking such measures to assure that the project fully
complies with the requirements of the provisions of this Lease.  Inspection or
tests or any action or inaction with respect thereto shall not be construed as
changing the obligations of the Tenant.


At all other times, the Landlord and its agents shall be entitled to enter the
Premises at all reasonable times upon two (2) days prior notice (a) to inspect
the Premises, and (b) for any other purpose relating to the operation or
maintenance of the  Premises, and (c) for fulfilling any other duties or
obligations which the Landlord has under the terms of this Lease or otherwise as
an agency of the State of Maryland, provided such entry does not adversely and
materially interfere with the Tenant’s use of the Premises.  Notwithstanding the
foregoing, the Landlord shall not be required to provide the Tenant with notice
prior to the entry onto the Premises if the landlord determines in its
reasonable discretion that such entry is necessitated by an emergency or in
connection with the Landlord’s reservation of rights for access described in the
granting clause of this Lease.


Notwithstanding anything in this Section 7.1 to the contrary and subject
to Title 12 of the State Government Article of the Annotated Code of Maryland,
and subject to available and sufficient appropriations , Landlord and Landlord’s
contractors and/or subcontractors shall be responsible for, and shall defend,
indemnify and hold harmless Tenant, and its members, officers, agents, and
employees against and from, any and all liability or claim of liability for
personal injury, death or property damage (including reasonable attorneys' fees)
arising out of its observance, occupancy, conduct, repair or maintenance of the
Premises pursuant to this Section 7 during the Term by Landlord or its agents,
contractors, servants, employees, subtenants, licensees, or invitees.
 
 
Page 21

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in this Section 7 to the contrary, Landlord shall not
be entitled to any areas of the gaming facility that are designated as
“restricted access” pursuant to the Tenant’s written system of internal controls
or are specifically restricted to individuals who have been backgrounded and
licensed by the State of Maryland except on the express written consent of an
authorized Maryland State Lottery Commission representative.


7.2.           Dedication of Rights of Ways for Sewers, Roads and
Utilities.  Neither Landlord subject to the approval of the State of Maryland
Board of Public Works, nor Tenant will unreasonably refuse to grant and dedicate
to the State, the County, any other municipal corporation, the public generally,
and any public utility company, an easement for storm sewers, sanitary sewers,
water lines, electric lines, gas lines and other public utilities, in or through
the Premises.  Landlord shall be entitled to access any utility lines, pipes or
other public utility for use in connection with Landlord's adjacent Park
property.


Section 8.          Fire and Other Casualties.


8.1.           Destruction of the Premises.


In case of any damage to or destruction of the Premises or any part thereof,
Tenant, at its sole cost and expense, shall promptly commence and complete the
restoration, replacement or rebuilding of the Premises as nearly as possible to
its value, condition and character immediately prior to the damage or
destruction.  Provided, however, that if such damage or destruction occurs
during the last year of the Term, or if seventy-five percent (75%) or more of
the Premises is destroyed, Tenant shall have the option to terminate this
Lease.  Notwithstanding any provision to the contrary herein contained, as long
as Tenant maintains insurance as required by Section 4 of this Lease, Tenant's
obligation to repair or restore the Premises shall be limited to the amount of
such insurance proceeds received for such repair and restoration.


In the event the Tenant terminates this Lease as set forth above in Section
8.1., (a) the Tenant shall pay to the Landlord all Rent payable by the Tenant
hereunder and accrued through the date of such termination, (b) the Landlord
shall repay to the Tenant any and all prepaid Rent for periods beyond such
termination subject to Landlord’s offset for any unpaid obligations arising from
the Lease, (c) the Tenant shall, upon Landlord’s request but only to the extent
that insurance proceeds are made available to the Tenant for such purpose, raze
any damaged Improvements and restore the Land to a safe condition as requested
by the Landlord, and (d) after such termination, the Landlord may enter upon and
repossess the Property without further notice.
 
 
Page 22

--------------------------------------------------------------------------------

 
 
8.2.           Tenant’s Negligence.  Anything contained in any provision of this
Lease to the contrary notwithstanding, if any such damage to the Premises is
caused by or results from the negligent or intentionally tortious act or
omission of Tenant, those claiming under Tenant or any of its officers,
employees, agents or invitees, Tenant shall pay to Landlord upon demand, as
Additional Rent, the cost of (a) any repairs and restoration made or to be made
as a result of such damage, or (b) (if Landlord elects not to restore the
Premises) any damage or loss which Landlord incurs as a result of such damage.


Section 9.          Condemnation.


9.1.           Substantial Condemnation.     If all or substantially all of the
Premises are taken by the exercise of any power of eminent domain or are
conveyed to or at the direction of any governmental entity under a threat of
such taking to such an extent that Tenant cannot economically operate the gaming
facility at a commercially reasonable level (each of which is herein referred to
as a “Condemnation”), this Lease shall terminate on the date (hereinafter
referred to as the “Vesting Date”) on which the title to so much of the Premises
as is the subject of such Condemnation vests in the condemning authority.


9.2.           Less than Substantial Condemnation.  If less than substantially
all of the Premises is taken, as aforesaid,


9.2.1.        this Lease shall continue in full force and effect unless Tenant
(a) reasonably determines that its ability to use and occupy the Premises, in
substantially the same manner as contemplated in this Lease, has been and will
continue to be substantially impaired after such Condemnation, and (b) notifies
Landlord thereof within thirty (30) days after the Vesting Date, in which event
this Lease shall terminate on the date set forth in such notice (which date
shall be at least thirty (30) days and not more than ninety (90) days after the
date on which such notice is given);


9.2.2.         If Tenant does not terminate the Lease, the Annual Rent shall be
reduced pro rata in relation to the amount of the Premises that was taken.


9.3.           Condemnation Proceeds.  Any proceeds from an award of damages
given in connection with a condemnation shall be apportioned between the
Landlord and the Tenant as entitled to them by their interests in the Property
and under the laws of the State of Maryland.


Section 10.        Assignment and Subletting.


10.1.           General.  Landlord's Fee Simple interest in the Premises may not
be encumbered or subordinated by operation of this Lease or by any action taken
by Tenant.
 
 
Page 23

--------------------------------------------------------------------------------

 
 
10.2.           Tenant hereby acknowledges and agrees for itself and its
successors and assigns in interest hereunder that, except as otherwise provided
for in this Section 10 of the Lease, it will not (a) assign or otherwise
transfer this Lease or any of its rights under this Lease, as to all or any
portion of the Premises or otherwise, or (b) make or permit any voluntary or
involuntary total or partial sale, lease, sublease, assignment, conveyance, or
license, of any or all of the Premises, any of Tenant’s rights under this Lease,
or the occupancy or use of any or all of the Premises (each of which is
hereinafter referred to as a “Transfer”) without first obtaining the express
written consent thereto by Landlord and the State of Maryland Board of Public
Works (which consent shall not constitute a consent to any subsequent such
Transfer, whether by the person hereinabove named as “Tenant” or by any such
transferee).  Any person to whom any Transfer is attempted without such consent
shall have no claim, right or remedy whatsoever hereunder against Landlord, and
Landlord shall have no duty to recognize any person claiming under or through
the same.  No Transfer made with or without Landlord's consent shall alter or
impair the obligations of Tenant hereunder before such Transfer.  Tenant shall
only be released from its obligations hereunder upon a Transfer approved by
Landlord and only if Tenant's assignee agrees in writing to assume all of
Tenant's obligations hereunder.


10.3.           Permitted Assignments and Subleases.  Pursuant to Section 10-305
of the State Finance and Procurement Article of the Annotated Code of Maryland,
any sublease or assignment or any other transfer or change of control in or of
the Tenant or leasehold estate on property owned by the State of Maryland is
subject to the prior approval of the State of Maryland Board of Public
Works.  Notwithstanding the foregoing, and subject to Section 10.5 below, the
State of Maryland Board of Public Works hereby approves Tenant’s granting of a
First Leasehold Mortgage for purposes of financing the improvements and
performance obligations required of Tenant under this Lease, with all proceeds
being used solely for purposes of the project contemplated herein.
 
The State of Maryland Board of Public Works also approves the assignment of this
Lease to the First Leasehold Mortgagee, in the event of a default under said
First Leasehold Mortgage uncured within the applicable notice and grace periods
under said First Leasehold Mortgage, which gives rise to an assignment, sublease
or other transfer of the leasehold estate to the First Leasehold Mortgagee,
provided however, that the First Leasehold Mortgagee gives the Landlord a copy
of any notice of default pursuant to the First Leasehold Mortgage, and notice of
its intention to foreclose pursuant to the First Leasehold
Mortgage.  Notwithstanding the foregoing, any assignment or other transfer of
all or any part of the leasehold estate by Tenant, the First Leasehold Mortgagee
or any other party (including but not limited to a sale, assignment, sublease or
transfer of the leasehold estate by the First Leasehold Mortgagee to a third
party as the result of a foreclosure under First Leasehold Mortgage), shall be
subject to the prior approval of both the Landlord and the State of Maryland
Board of Public Works, which approvals shall be granted if the prospective
assignee of the Tenant’s interest in the Lease satisfies the following
criteria:  (a) is a “responsible bidder or offeror” as defined in Md. Code,
State finance & Procurement Article, §11-101 (r) and makes the certification
required in Md. Code, State Finance & Procurement Article § 13-222; (b) provides
working capital for the Project equal to at least six months worth of operating
expenses as determined by the project’s budget for the most recent Operating
Year; (c) is capable of curing all uncured Events of Default existing at the
time of the assignment of the Lease; (d) has business experience equivalent or
superior to the Tenant with regards to operating the Premises as a first class
hotel/resort, championship golf course, and video lottery venue if the project
is being operated by an Operator other than Tenant, has an Operator meeting the
approval of the Board of Public Works, and (e) is acceptable to Landlord as a
reasonable replacement to Tenant.  In the event either the Landlord or the State
of Maryland Board of Public Works fails to respond within forty-five (45) days
to a request for approval as required in this Section, such request shall be
deemed approved.
 
 
Page 24

--------------------------------------------------------------------------------

 
 
The Landlord and the State of Maryland Board of Public Works may also condition
their consent to any assignment of this Lease upon the entry by such assignee
into an agreement with Tenant (and in form and substance reasonably satisfactory
to the Landlord and the State of Maryland Board of Public Works), providing for
such assignee’s assumption of all of the Tenant’s obligations hereunder.


10.3.1.       In the event that Tenant’s video lottery operation license
terminates prior to the termination of this Lease and Tenant elects to have its
Leasehold Interest purchased in full (i.e. a buyout of Tenant’s interest in the
premises),  the Maryland Board of Public Works hereby conditionally approves the
assignment of Tenant’s interest in this Lease, subject to any such assignee
satisfying the above-referenced criteria and conditions as prerequisites for the
Board’s approval.


10.4.          Notwithstanding anything else to the contrary contained in this
Section 10, in the event that Tenant’s video lottery operation license
terminates prior to the termination of this Lease, Tenant shall be allowed to
(a) continue as Tenant under this Lease and shall be permitted to  sublease the
Premises to any successor holder of a video lottery operation license to operate
video lottery on the Premises; or (b) terminate this Lease upon ninety (90) days
advance written notice to Landlord.


Tenant shall in good faith negotiate a sublease within ninety (90) days of the
selection of a successor license holder. Failure to negotiate in good faith or
to execute a sublease of the premises on terms acceptable to Tenant, Landlord
and/or a successor Licensee shall constitute a default under this Lease.


The Landlord and the State of Maryland Board of Public Works may condition its
consent of any sublease, upon being reasonably satisfied with the terms and
conditions of any sublease agreement entered into by the Tenant.  Sublease
agreements shall not in any way conflict with the terms of this Lease, and shall
require that the subtenant carry the same liability insurance and indemnify the
State of Maryland and the Landlord to the same extent as required by the Tenant
pursuant to the terms of this Lease.  Unless otherwise specifically agreed to in
advance by the Landlord and the State of Maryland Board of Public works, the
sublease agreement shall provide that it shall automatically terminate in the
event this Lease expires or is earlier terminated.
 
 
Page 25

--------------------------------------------------------------------------------

 


10.5.           Mortgage and Security Interests. Landlord shall make reasonable
efforts to accommodate the future reasonable requests of Tenant or its financing
provider(s) to execute such additional documents to accommodate reasonable
requests by Tenant’s financing provider(s) for a security interest in Tenant’s
leasehold interest in the demised Premises including, but not limited to, (a) an
agreement to provide notice to Tenant’s financing provider(s) in the event of a
default by Tenant, (b) an agreement to provide Tenant’s financing provider(s) a
reasonable opportunity to cure in the event of a default by Tenant, (c) an
acknowledgement by Tenant’s financing provider(s) that any equipment and trade
fixtures installed on the demised Premises by Tenant shall remain the property
of Tenant and shall not become a fixture owned by the Landlord, subject to
Section 5.2. of this Lease.


At the time Tenant enters into a leasehold mortgage or other such lender-held
leasehold security interest (“Leasehold Mortgage”), there shall be no uncured
Event of Default under this Lease (and no event or condition shall exist which
with the giving of notice or the passage of time, or both, would constitute an
Event of Default).  Landlord agrees to provide to a prospective Mortgagee an
estoppel certificate as to such facts and based on Landlord’s knowledge, in
conjunction with the granting of a Leasehold Mortgage.


All rights of a Mortgagee acquired under a Leasehold Mortgage shall be and are
subject to each of the provisions set forth in this Lease, and to all rights and
interests of Landlord under this Lease and its fee simple interest in the
Property, and each Leasehold Mortgage shall state by its terms that it is
subordinate and subject to Landlord’s interests under this Lease in all
respects.


Section 11.        Default.


11.1.           Definition.  It shall be an event of default (“Event of
Default”) if (a) Tenant fails to pay any Rent, or other sum which it is
obligated to pay by any provision of this Lease, when and as due and payable
hereunder and without demand therefore, or to perform any of its other
obligations under the provisions of this Lease, or if Tenant’s License is ever
revoked or otherwise terminated for cause; or (b) Landlord fails to perform any
of its obligations under the provisions of this Lease.


11.2.           Notice; Grace period.  Anything contained in the provisions of
this Section to the contrary notwithstanding, on the occurrence of an Event of
Default, the non-defaulting party shall not exercise any right or remedy on
account thereof which it holds under any provision of this Lease or applicable
law unless and until
 
 
Page 26

--------------------------------------------------------------------------------

 
 
11.2.1.        the non-defaulting party has given written notice thereof to
defaulting party, and


11.2.2.        Defaulting party has failed, (a) if such Event of Default
consists of Tenant’s failure to pay money, within fifteen (15) days after
Landlord gives such written notice to pay all of such money, or (b) if such
Event of Default consists of something other than a failure to pay money, within
thirty (30) days after the non-defaulting party gives such written notice to
cure such Event of Default (or, if such Event of Default is not reasonably
curable within such period of thirty (30) days, to begin to cure such Event of
Default within such thirty (30) day period and to diligently pursue such cure
thereafter until it is fully cured.  In the event that the defaulting party is
unable to fully cure such Event of Default within ninety (90) days, the
non-defaulting party, at its sole discretion, shall have the right to exercise
any and all of defaulting party’s rights on event of default contained in this
Lease.


11.2.3.        Notwithstanding the foregoing, no such notice of default shall be
required to be given, and (even if Landlord gives such notice) the defaulting
party shall be entitled to no such grace period, (i) in any emergency situation
in which, in the non-defaulting party’s reasonable judgment, it is necessary for
the non-defaulting party to act to cure such Event of Default without giving
such notice, or (ii) if an Event of Default occurs more than twice during any
twelve (12) month period (regardless of whether the current Event of Default is
the same as any previous Event of Default for which a notice was given).


11.3.           Landlord's Rights on Tenant’s Event of Default.


11.3.1.        On the occurrence of any Event of Default by Tenant, Landlord may
(subject to the operation and effect of the provisions of subsection 11.2.)


(a)           terminate this Lease by giving written notice of such termination
to Tenant, which termination shall be effective as of the date of such notice or
any later date therefore specified by Landlord therein and upon such termination
repossess the Premises in accordance with the requirements of applicable law;
and/or


(b)           cure such Event of Default in any other manner; and/or


(c)           pursue any combination of such remedies and/or any other right of
remedy available to Landlord on account of such Event of Default under this
Lease and/or at law or in equity.


Nothing herein contained shall limit or prejudice Landlord’s right to damages,
by reason of such termination.
 
 
Page 27

--------------------------------------------------------------------------------

 


11.3.2.        On the occurrence of an Event of Default by Tenant, Tenant shall,
immediately on its receipt of a written demand therefore from Landlord, pay to
Landlord, as Additional Rent, an amount sufficient to reimburse Landlord for (a)
all expenses (including, by way of example rather than of limitation, any and
all repossession costs, management expenses, operating expenses, reasonable
legal expenses and attorneys' fees) incurred by Landlord (i) in curing or
seeking to cure any Event of Default and/or (ii) in exercising or seeking to
exercise any of Landlord's rights and remedies under the provisions of this
Lease and/or at law or in equity on account of any Event of Default, and/or
(iii) otherwise arising out of any Event of Default.


11.4.           Tenant’s Rights on Landlord’s Event of Default.  On the
occurrence of any Event of Default by Landlord, Tenant may (subject to the
operation and effect of the provisions of subsection 11.2.) pursue any legal
remedy available to Tenant on account of such Event of Default.


Section 12.        Notices.  Any notice, demand, consent, approval, request or
other communication or document to be provided hereunder to a party hereto shall
be (a) given in writing, and (b) deemed to have been given (i) forty-eight (48)
hours after being sent by certified or registered mail in the United States
mails, postage prepaid, return receipt requested, if to Landlord:  Department of
Natural Resources, c/o Kristin Saunders Evans, Assistant Secretary for Land
Resources, 580 Taylor Avenue, Annapolis, Maryland 21401, with a copy to:
Department of Natural Resources, c/o Jean Lipphard, Director, Land and Property
Management, 580 Taylor Avenue, Annapolis, Maryland 21401, with a copy to: Mary
Ironside, Park Manager, Rocky Gap State Park, 12500 Pleasant Valley Road, NE,
Flintstone, Maryland 21530, and if to Tenant: Damon E. Schramm, Vice President
and General Counsel, Lakes Entertainment, Inc., 130 Cheshire Lane, Suite 101,
Minnetonka, MN 55305  ,or to such other address or named recipient in the United
States of America as such party may designate from time to time by notice to the
other, or (ii) (if such party's receipt thereof is acknowledged in writing) upon
its hand or other delivery to such party.


Section 13.        Taxes.  The Tenant shall pay, prior to the accrual of any
interest or penalties thereon, all governmental impositions (including, without
limitation, taxes of every kind and nature whatsoever) and assessments, if any,
lawfully levied or assessed upon or in respect of the Property, or upon any part
thereof or upon any Revenues (as defined in the Indenture) therefrom.  Nothing
contained in this Section shall be construed to prevent the Tenant from
contesting in good faith any governmental imposition or assessment with respect
to the Property or the Revenues, provided that such contest shall not materially
adversely affect the effective use or operation of the Property.
 
 
Page 28

--------------------------------------------------------------------------------

 
 
Section 14.        General.


14.1.           Effectiveness.  This Lease shall become effective upon and only
upon its execution and delivery by each party hereto, and upon receipt of
approval and execution by the State of Maryland Board of Public Works.


14.2.           Complete Understanding.  This Lease represents the complete
understanding between the parties hereto as to the subject matter hereof, and
supersedes all prior written or oral negotiations, representations, warranties,
statements or agreements between the parties hereto as to the same.  No
inducements, representations, understandings or agreements have been made or
relied upon in the making of this Lease, except those specifically set forth in
the provisions of this Lease.  Neither party hereto has any right to rely on any
other prior or contemporaneous representation made by anyone concerning this
Lease which is not set forth herein.
 
14.3.           Amendment.  This Lease may be amended by and only by an
instrument executed and delivered by each party hereto.


14.4.           Applicable law.  The provisions of this Lease shall be governed
by the laws of the State of Maryland and the parties hereto expressly agree that
the courts of the State of Maryland shall have jurisdiction to decide any
question arising hereunder after all administrative remedies, if any, have been
exhausted.


14.5.           Waiver.  Landlord shall not be deemed to have waived the
exercise of any right it holds hereunder unless such waiver is made expressly
and in writing (and no delay or omission by Landlord in exercising any such
right shall be deemed a waiver of its future exercise).  No such waiver made as
to any instance involving the exercise of any such right shall be deemed a
waiver as to any other such instance, or any other such right.  Nothing in this
Lease shall constitute a waiver of any immunity which the Landlord may be
entitled to under the laws of the State of Maryland, as they may be amended from
time to time.


14.6.           Severability.  No determination by any court, governmental body
or otherwise that any provision of this Lease or any amendment hereof is invalid
or unenforceable in any instance shall affect the validity or enforceability of
(a) any other such provision, or (b) such provision in any circumstance not
controlled by such determination.  Each such provision shall be valid and
enforceable to the fullest extent allowed by, and shall be construed wherever
possible as being consistent with, applicable law.


14.7.           Non Discrimination.  Tenant under the provisions of Title VII of
the Civil Rights Act of 1964 agrees not to discriminate against any employee or
applicant for employment because of sex, race, age, creed, color, religious
affiliation, mental or physical disability, national origin, ancestry or marital
status.  Tenant further agrees to post, in conspicuous places available to
employees and applicants for employment, notices setting forth the above
agreement not to discriminate.  Tenant will not discriminate in the conduct and
operation of its business in the leased premises against any person or group of
persons because of sex, race, age, creed, color, religious affiliation, mental
or physical disability, national origin, ancestry or marital status.
 
 
Page 29

--------------------------------------------------------------------------------

 


14.8.           Affirmative obligations of Landlord arising from this Lease, if
any, are conditioned and contingent upon sufficient and available appropriations
being made by the State of Maryland for their performance.  Nothing in this
Lease will arise to, or be construed to cause, an unfunded liability of the
State.


14.9.           Certificate of Corporation.  Tenant hereby certifies that it is
a domestic limited liability company which is registered or qualified in
accordance with the Corporations and Associations Article of the Annotated Code
of Maryland and is in good standing and has filed all its annual reports with
the State of Maryland Department of Assessments and Taxation.


Tenant further certifies that as of the date of this Lease, it and its
constituent members, owners, and/or affiliated entities has paid all taxes due
to the State of Maryland and has filed all required returns and reports with the
Comptroller of the Treasury, the State Department of Assessments and Taxation,
and Employment Security Administration and paid all withholding Taxes due to the
State of Maryland.


14.9.1.        Neither the execution or delivery by the Tenant of this Lease,
nor the consummation of the transactions contemplated hereby or the fulfillment
by the Tenant of its obligations hereunder (i) conflicts with, violates or
results in a breach of any constitution, law or governmental regulation
applicable to the Tenant or (ii) conflicts with, violates or results in a breach
of any term or condition of any judgment or decree, or any agreement or
instrument, to which the Tenant is a party or by which the Tenant is bound, or
constitutes a default hereunder.


14.9.2.        No approval, authorization, order or consent of, or declaration,
registration or filing with, any governmental authority is required for the
valid execution and delivery of this Lease by the Tenant, except such as have
been duly obtained or made.


14.9.3.        There is no action, suit or proceeding, at law or in equity,
before or by any court or governmental authority, pending or to the best of the
Tenant’s knowledge, threatened, against the tenant, whereby an unfavorable
decision, ruling or finding would materially, adversely affect the validity or
enforceability of this Lease or any agreement or instrument entered into by the
Tenant in connection with the transaction contemplated hereby.


14.10.        Recordation.  In the event either party desires to have this Lease
recorded in the County in which the Premises is located, the party requesting
such recordation will be liable to pay any and all transfer taxes or recordation
taxes.  In the event this Lease is recorded, Tenant agrees upon termination of
this Lease to deliver to Landlord a release document in recordable form.
 
 
Page 30

--------------------------------------------------------------------------------

 


14.11.        No Contingent Fees.  Tenant warrants that it has not employed or
retained any person, partnership, corporation, or other entity, other than a
bona fide employee or agent working for Tenant, to solicit or secure this Lease,
and that it has not paid or agreed to pay any person, partnership, corporation,
or other entity, other than a bona fide employee or agent, any fee or any other
consideration contingent on the making of this Lease.


14.12.        Political Contribution Disclosure.  Tenant shall comply with
Sections 14-101 through 14-108 of the Election Law Article of the Annotated Code
of Maryland, which requires that every person that enters into, during any 12
month period, one or more contracts, leases, or other agreements with the State,
a county, or an incorporated municipality, or their agencies, involving a
cumulative consideration of at least One Hundred Thousand ($100,000) Dollars or
more, shall file with the State Administrative Board of Election Laws a
statement disclosing contributions to a candidate, or a series of such
contributions, in a cumulative amount in excess of Five Hundred ($500) Dollars
made during the reporting period to a candidate for elective office in any
primary or general election.  The statement shall be filed with the State
Administrative Board of Election Laws: (1) before a sale, purchase or execution
of a lease or contract by the State, a county, an incorporated municipality, or
their agencies, and shall cover the preceding 24 months; and (2) if the
contribution is made after sale, purchase or the execution of a lease or
contract, then twice a year, throughout the lease or contract term, (a) within 5
days after the end of the 6-month period ending January 31; and (b) within 5
days after the end of the 6-month period ending July 31.


14.13.        Exterior Signs.  Any and all exterior signs located on the
Premises must be approved, in advance, by Landlord.


14.14.        Compliance.  In its use and occupancy of the Premises, Tenant
shall, in all respects, be solely responsible, financially and/or otherwise, for
full and complete compliance with (a) the Maryland Building Performance
Standards of the Annotated Code of Maryland, Article 83B, Section 6, Subtitle 4;
(b) The Americans with Disabilities Act of 1990 (42 United States Code, Section
12101 et seq.); and (c) the Occupational Safety and Health Standards of the
State of Maryland and the United States, including but not limited to the
presence of friable asbestos or other hazardous materials or chemicals, as (a),
(b), and (c) may be amended from time to time.


14.15.         Commercial Non-Discrimination.  As a condition of entering into
this Lease, upon the Maryland Human Relations Commission’s request, and only
after the filing of a complaint against the Tenant under Title 19 of the State
Finance and Procurement Article, as amended from time to time, Tenant agrees to:
provide to the State within sixty (60) days after the request a truthful and
complete list of the names of all subcontractors, vendors, and suppliers that
Tenant has used in the past four (4) years on any of its contracts that were
undertaken within the State of Maryland, including the total dollar amount paid
by the contractor on each subcontract or supply contract.  Tenant further agrees
to cooperate in any investigation conducted by the State pursuant to the State’s
Commercial Nondiscrimination Policy as set forth under Title 19 of the State
Finance and Procurement Article of the Annotated Code of Maryland, to provide
any documents relevant to any investigation that is requested by the
State.  Tenant understands and agrees that violation of this clause shall be
considered a material breach of this Lease and may result in contract
termination, disqualification by the State from participating in State
contracts, and other sanctions.
 
 
Page 31

--------------------------------------------------------------------------------

 


As a condition of entering into this Lease, Tenant represents and warrants that
it will comply with the State’s Commercial Nondiscrimination Policy, as
described under Title 19 of the State Finance and Procurement Article of the
Annotated Code of Maryland. As part of such compliance, Tenant may not
discriminate on the basis of race, color, religion, ancestry or national origin,
sex, age, marital status, sexual orientation, or on the basis of disability or
other unlawful forms of discrimination in the solicitation, selection, hiring,
or commercial treatment of subcontractors, vendors, suppliers, or commercial
customers, nor shall Tenant retaliate against any person for reporting instances
of such discrimination.  Tenant shall provide equal opportunity for
subcontractors, vendors, and suppliers to participate in all of its public
sector and private sector subcontracting and supply opportunities, provided that
nothing contained in this clause shall prohibit or limit otherwise lawful
efforts to remedy the effects of marketplace discrimination that have occurred
or are occurring in the marketplace.  Tenant understands and agrees that a
material violation of this clause shall be considered a material breach of this
agreement and may result in termination of this Lease, disqualification of
Tenant from participated in State contracts, or other sanctions.  This clause is
not enforceable by or for the benefit of, and created no obligation to, any
third party.  As a condition of entering into this Lease, Tenant represents and
warrants that every subcontract it has entered into or will enter into for the
performance of any of the work under this Lease shall include a clause identical
to paragraphs above.


14.16.       Disclosures to Secretary of State.  The Tenant shall comply with
the provisions of Section 13-221 of the State Finance and Procurement Article,
of the Annotated Code of Maryland, which requires that every business that
enters into contracts, leases, or other agreements with the State of Maryland or
its Units during a calendar year under which the business is to receive in the
aggregate $100,000 or more, shall, within 30 days of the time when the aggregate
value of these contracts, leases, or agreements reaches $100,000, file with the
Secretary of State of Maryland certain specified information to include
disclosure of beneficial ownership of the business.


14.17.       Estoppel.  At any time and from time to time, upon request of
either Landlord or Tenant, the other party will execute, acknowledge and deliver
an instrument stating, if the same be true, that this Lease is a true and exact
copy of this Lease between the parties hereto, that there are no amendments
hereof (or stating what amendments there may be), that the same is then in full
force and effect and that, to the best of its knowledge, there are no pending
offsets, defenses or counterclaims with respect to the payment of Rent reserved
hereunder or in the performance of the other terms, covenants and conditions
hereof on the part of Tenant or Landlord, as the case may be, to be performed,
and that as of such date no default has been declared hereunder by either party
(or if a default has been declared, such instrument must specify the
same).  Such instrument will be executed by the other party and delivered to the
requesting party within 15 business days of receipt, or else the statements made
in the proposed estoppel request will be deemed to be correct.
 
 
Page 32

--------------------------------------------------------------------------------

 


14.18.       Force Majeure.  If Landlord or Tenant is delayed, hindered in or
prevented from the performance required hereunder by reason of strikes,
lockouts, labor troubles, failure of power, riots, insurrection, war, acts of
God, in performing work or doing acts (hereinafter “Permitted Delay” or
“Permitted Delays”), such party will be excused from such performance for a
period of time equivalent to the delay caused by such Permitted
Delay.  Notwithstanding the foregoing, any extension of time for a Permitted
Delay will be conditioned upon the party seeking an extension of time delivering
written notice of such Permitted Delay to the other party within 10 days of the
event causing the Permitted Delay, and the maximum period of time which Landlord
may delay any act or performance of work due to a Permitted Delay will be 60
days.


14.19.       Consent.  Wherever in this Lease Landlord is required to give its
consent or approval, and whenever Landlord has the administrative discretion to
so agree, such consent or approval may not be unreasonably withheld, conditioned
or delayed.


14.21.       Use of Rocky Gap Name.  To the extent allowable under State law,
Landlord agrees to support Tenant’s efforts to protect the name “Rocky Gap” in
any of Tenant’s development, merchandising, or advertising efforts and the like,
and in any intellectual property filings. Such support shall not include any
assistance or support n any litigation to which Tenant is a party.


14.22.       No Third Party Beneficiaries.  This Lease is exclusively for the
benefit of the parties hereto and it may not be enforced by any party other than
the parties to this Lease and shall not give rise to liability to any third
party other than the authorized successors and assigns of the parties hereto.


14.23.       No Unfunded Liabilities (Landlord).  Notwithstanding anything
contained in this Lease to the contrary, any and all obligations of Landlord
under this Lease shall be conditioned upon available appropriations, and
Landlord shall not be responsible for any unfunded liabilities of any kind
whatsoever.
 
 
Page 33

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each party hereto has executed and sealed this Lease or
caused it to be executed and ensealed on its behalf by its duly authorized
representatives, the day and year first above written.
 

WITNESS:   LANDLORD: STATE OF MARYLAND DEPARTMENT OF NATURAL RESOURCES          
            /s/ Cecilia C. Bast   By: /s/ John R. Griffin (SEAL)       
John R. Griffin
Secretary
                      WITNESS:   EVITTS RESORT, LLC:                     /s/
Janice Saeugling   By: /s/ Damon Schramm (SEAL)        Damon Schramm        
Secretary
                         
STATE OF MARYLAND
BOARD OF PUBLIC WORKS
                        By: /s/ Martin O’Malley (SEAL)        Martin O’Malley
Governor
 





WITNESS:                   /s/ Sheila McDonald   By: /s/ Nancy K. Kopp (SEAL)
Sheila McDonald    
Nancy K. Kopp
 
Secretary, Board of
Public Works 
    Treasurer                 By: /s/ Peter Franchot (SEAL)       Peter Franchot
Comptroller
 

 
 
 
Approved as to legal form
and sufficiency this 10th
day of July, 2012.


/s/ Roger H. Medoff                                     
Assistant Attorney General


This Lease Agreement was approved by the Maryland Board of Public Works on June
20, 2012 as Item 18.


 
Page 34

--------------------------------------------------------------------------------

 


State of Maryland
County of Anne Arundel
 
On this the 6th day of July, 2012, before me, the undersigned officer,
personally appeared Kristin M. Saunders, Assistant Secretary, Department of
Natural Resources of the State of Maryland, known to me (or satisfactorily
proven) to be the person described in the foregoing instrument, and acknowledged
that, being authorized so to do, executed the same in the capacity therein
stated and for the purposes therein contained.


In witness whereof I hereunto set my hand and official seal.
 
                        /s/ Christine Ward                       
Notary Public                         
(Notarial Seal)
Commission expires 3-1-2014






State of Maryland
County of Anne Arundel
 
On this the 20th day of July, 2012, before me, the undersigned officer,
personally appeared Martin O’Malley Governor, a member of the Board of Public
Works of the State of Maryland, known to me (or satisfactorily proven) to be the
person described in the foregoing instrument, and acknowledged that he executed
the same in the capacity therein stated and for the purposes therein contained.


In witness whereof I hereunto set my hand and official seal.


                  /s/ Meslissa D. Hodges                       
Notary Public                              
(Notarial Seal)
Commission expires 10-1-12
 
 
Page 35

--------------------------------------------------------------------------------

 
 
State of Maryland
County of Anne Arundel
 
On this the 20th day of July, 2012, before me, the undersigned officer,
personally appeared Peter Franchot, Comptroller, a member of the Board of Public
Works of the State of Maryland, known to me (or satisfactorily proven) to be the
person described in the foregoing instrument, and acknowledged that he executed
the same in the capacity therein stated and for the purposes therein contained.


In witness whereof I hereunto set my hand and official seal.
 
                  /s/ Meslissa D. Hodges                       
Notary Public                              
(Notarial Seal)
Commission expires 10-1-12
 
 
State of Maryland
County of Anne Arundel
 
On this the 20th day of July, 2012, before me, the undersigned officer,
personally appeared Nancy K. Kopp, Treasurer, a member of the Board of Public
Works of the State of Maryland, known to me (or satisfactorily proven) to be the
person described in the foregoing instrument, and acknowledged that she executed
the same in the capacity therein stated and for the purposes therein contained.


In witness whereof I hereunto set my hand and official seal.
 
                  /s/ Meslissa D. Hodges                       
Notary Public                              
(Notarial Seal)
Commission expires 10-1-12
 
State of Maryland
County of Anne Arundel
 
 
Page 36

--------------------------------------------------------------------------------

 
 
On this the 9th day of July, 2012, before me, the undersigned officer,
personally appeared Damon Schramm, who acknowledged himself to be the
Secretary of Evitts Resort, LLC, a Maryland Limited Liability Corporation, and
that he, as such Secretary, being authorized so to do, executed the foregoing
instrument for the purposes therein contained, by signing the name of the
corporation by himself as Secretary.


In witness whereof I hereunto set my hand and official seal.
 
                   /s/ Lisa M. Jolicoeur                     
Notary Public                         
(Notarial Seal)
Commission expires 1-31-15


 
Page 37

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Rent payments during the Intermediate Term shall be paid according to the
schedule below. These payments are in addition to any other payments required
under Section 2.2.1(b) of the Lease.
 
Year
 
Payment to MEDCO
 
Payment to Landlord
         
3
 
$275,000
 
$150,000
4
 
$275,000
 
$150,000
5
 
$275,000
 
$150,000
6
 
$275,000
 
$150,000
7
 
$275,000
 
$150,000
8
 
$275,000
 
$150,000
9
 
$237,936.74
 
$187,063.26

 
 
 
Page 38